DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen et al. (US 4643944), in view of Blizard (US 3592726) and Kimura (US 5928793).
With respect to claim 1, Agethen discloses laminated glass article, comprising an external glass sheet comprising a thickness of from about 1 mm to about 3 mm (col. 15, lines 35-48), the external glass sheet providing an open convex surface of the laminated glass article – the article is a windshield (abstr.), a chemically strengthened internal glass sheet – the glass sheet in col. 5, lines 32-36 becomes an internal glass sheet (col. 15, lines 37-48) comprising a thickness of from about 0.5 mm to about 1 mm (col. 15, lines 35-48), the internal glass sheet providing an open concave surface of the laminated glass article - the article is a windshield (abstr.), and a polymer interlayer between the external and internal glass sheets (col. 5, lines 56-63).  The ranges of thickness overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Agethen does not specify the external glass sheet is non-chemically strengthened, the internal glass sheet comprising an alkali aluminosilicate glass and a total alkaline earth metal oxide content of at least 5 wt. %.  Blizard discloses a laminated glass article suitable for windshields (col. 1, lines 15-17), comprising a non-chemically strengthened external glass sheet (col. 2, lines 31-33, col. 4, lines 1-3), a chemically strengthened internal glass sheet comprising an alkali aluminosilicate glass (col. 5, lines 70-75, col. 6, lines 35-38), the external glass sheet being annealed to increase its strength (col. 4, lines 3-5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to anneal the external glass sheet in the article of Agethen in order to obtain the required strength of the laminated glass. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen of alkali aluminosilicate glass as it is known in the art of glass laminates to use alkali aluminosilicate glass for internal glass sheets.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d. 197, 125 USPQ 416 (CCPA 1960).
Regarding alkali aluminosilicate glass comprising alkaline earth metal oxide content of at least 5%, Kimura discloses alkali aluminosilicate glass sheet comprising the total alkaline earth metal oxides content of from 2 to 10% (abstr., col. 4, lines 1-18, col. 5, lines 35-67), the percentage overlapping the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2113).  The amount of alkaline earth metal oxides influences melting and molding of the glass composition (col. 5, lines 60-65), so it would have been obvious to one of ordinary skill in the art to provide the composition of the internal glass sheet of Agethen and Blizard with an amount of alkaline earth metal oxides that would provide the desired melting and molding properties of the glass composition.
Regarding claim 2, Agethen, Blizard and Kimura teach the article of claim 1.  Blizard discloses alkali aluminosilicate glass comprising 17% aluminum oxide (col. 6, lines 35-37).  The percentage range of the aluminum oxide overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 3, Agethen, Blizard and Kimura teach the article of claim 1.  Agethen disclosed a thickness of the polymer interlayer of from about 0.5 mm to about 1 mm (col. 15, lines 40-42), which is within the recited range.
Regarding claim 5, Agethen, Blizard and Kimura teach the article of claim 1.  Blizard discloses an external glass sheet which is annealed for providing a desired strength (col. 4, lines 1-8).
As to claim 6, Agethen, Blizard and Kimura teach the article of claim 1.  Agethen discloses an automotive windshield (abstr.).
With respect to claim 8, Agethen, Blizard and Kimura teach the article of claim 1.  Blizard discloses the internal glass sheet comprising a central tension of from 3000 to 6000 psi (col. 7, lines 45-51), which range overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 9, Agethen, Blizard and Kimura teach the article of claim 1.  Blizard discloses a glass laminate wherein the internal glass sheet comprises a DOL of compressive stress of at least 78 µm to ensure the desired mechanical strength and breakage characteristics of the sheet (0.003'', col. 7, lines 46-51).  The range of DOL overlaps the range recited in claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal sheet of Agethen having a DOL of compressive stress as disclosed in Blizard to ensure the desired characteristics of the sheet.
As to claim 14, Agethen and Blizard teach the article of claim 1.  Agethen discloses the polymer interlayer comprising PVB (col. 15, lines 35-42).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Andrews (US 4009064).
Agether, Blizard and Kimura teach the article of claim 1, but are silent with respect to the external glass sheet being a soda lime glass.  Andrews discloses a laminate for windshields (col. 1, lines 6-7) comprising an external glass sheet which is a soda lime glass (col. 6, lines 12-18).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external glass sheet of Agethen of soda lime glass, as use of soda lime glass for external glass sheets in laminates for windshields is known in the art.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277, F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Manneheim (WO 03/068501).
With respect to claim 7, Agethen, Blizard and Kimura teach the article of claim 1, but are silent with respect to a surface compressive stress of the internal glass sheet as recited in the claim.  Manneheim discloses a glass laminate wherein a chemically strengthened internal glass sheet has a surface compressive stress of 300 MPa, which helps to control glass fragmentation upon breakage (p. 10, top paragraph).  The range of compressive stress overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet in the laminate of Agethen, Blizard and Kimura having a surface compressive stress of the internal glass sheet as disclosed in Manneheim to prevent glass fragmentation upon breakage.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Fisher et al. (US 2012/0094084 A1) (“Fisher”).

With respect to claim 10, Agethen, Blizard and Kimura teach the article of claim 1, but are silent with respect to a modulus of elasticity of the internal glass sheet as recited in the claim.  Fisher discloses a glass laminate for use in windshields (0003) wherein a modulus of elasticity of a chemically strengthened glass sheet is from about 60 GPa to 85 GPa (0034).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet in the article of Agethen, Blizard and Kimura, the internal glass sheet being chemically strengthened as discussed above with respect to claim 1, having modulus of elasticity as disclosed in Fisher, as it is known in the art of glass laminates suitable for windshields to have internal glass sheets having a modulus of elasticity as disclosed in Fisher.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Fukatani et al. (US 7732042) (“Fukatani”).
With respect to claim 11, Agethen and Blizard teach the article of claim 1, but are silent with respect to the modulus of elasticity of the at least one polymer interlayer as recited in the claim.  Fukatani discloses a glass laminate including a polymer interlayer formed of PVB (abstr., col. 14, lines 56-59), wherein the polymer interlayer has a modulus of elasticity of 5.0x106 or lower to obtain the optimal HIC value, wherein an impact of a head-glass collision would be mitigated (col. 2, li8nes 15-32, col. 7, lines 58-67).  The range of modulus of elasticity overlaps the range recited in claim 11; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the value of modulus of elasticity of the polymer interlayer in the laminate of Agethen and Blizard in order to minimize head injury in an event of collision.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Solinov et al. (US 5468559) (“Solinov”).
Agethen and Blizard teach the glass laminate of claim 1, but are silent with respect to a surface of the external glass sheet adjacent the interlayer being acid etched.  Solinov discloses a glass laminate wherein a surface of the external glass sheet adjacent the interlayer is acid etched (col. 3, lines 19-27, 62-67, col. 4, lines 1-3, Fig. 2).  The etching improves the strength and impact resistance of the glass sheet (col. 5, lines 15-21, col. 9, lines 43-48).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to acid etch the surface of the external glass sheet adjacent the interlayer in the laminate of Agethen and Blizard to improve its strength and impact resistance.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Leger (US 3711263).
With respect to claim 13, Agethen, Blizard and Kimura teach the article of claim 1.  The references are silent with respect to the internal glass sheet opposite the interlayer being acid etched.  Leger discloses that acid etching of chemically strengthened glass surfaces improves their strength (col. 2, lines 22-36, col. 3, lines 5-16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to acid etch the surface of the internal glass sheet opposite the interlayer in the laminate of Agethen and Blizard in order to impart greater strength to the laminate.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Kimura, and further in view of Barefoot et al. (US 2010/0035038 A1) (“Barefoot”).
With respect to claim 15, Agethen, Blizard and Kimura teach the article of claim 1, but are silent with respect to the specific composition of the internal glass sheet as recited in the claim.  Barefoot discloses a chemically strengthened glass article having a composition of 60-70 mol. % SiO2, 6-14 mol. % Al2O3, 0-15 mol. % B2O3, 0-20 mol. % Na2O, 0-10 mo. % K2O, 0-8 mol. % MgO, 0-10 mol. % CaO (0035-0047).  The ranges of mol percentages overlap the ranges recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The composition provides for an article that is substantially non-frangible (0035).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of the article of Agethen, Blizard and Kimura having the composition of Barefoot, as it would provide the internal layer with beneficial characteristics.
Regarding claim 16, Agethen, Blizard and Kimura teach the article of claim 1, but are silent with respect to the specific composition limitations of the internal glass sheet as recited in the claim.  Barefoot discloses a chemically strengthened glass article having a composition of 60-70 mol. % SiO2, 6-14 mol. % Al2O3, 0-15 mol. % B2O3, 0-8 mol. % MgO, 0-10 mol. % CaO (0035-0047), thus, the ratio recited in the claim is satisfied.  The range of mol percentage of SiO2 overlaps the range recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). The composition provides for an article that is substantially non-frangible (0035).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of the article of Agethen, Blizard and Kimura having the ratio of (Al2O3 + B2O3)/ total alkaline earth metal oxide content, and the amount of SiO2 as in Barefoot, as it would provide the internal layer with beneficial characteristics.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The information disclosure statement filed on Sept. 8, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Examiner notes a non-patent literature document at cite 13 in the IDS submitted on Sept. 8, 2021 does not appear to be present in the application file or in one of the parent applications’ files.  The Examiner also notes there appears to be a typo at cite 30 of Foreign Patent Documents – see cite 31.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783